TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-03-00757-CR




                                Timothy Dean Stone, Appellant

                                                v.

                                  The State of Texas, Appellee




 FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 277TH JUDICIAL DISTRICT
       NO. 02-1078-K277, HONORABLE KEN ANDERSON, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellant Timothy Dean Stone pleaded guilty before a jury to five counts of

aggravated sexual assault of a child. See Tex. Pen. Code Ann. § 22.021 (West Supp. 2004). The

jury assessed punishment for each count at imprisonment for fifty years.

               Appellant’s court-appointed attorney filed a brief concluding that the appeal is

frivolous and without merit. The brief meets the requirements of Anders v. California, 386 U.S. 738

(1967), by presenting a professional evaluation of the record demonstrating why there are no

arguable grounds to be advanced. See also Penson v. Ohio, 488 U.S. 75 (1988); High v. State, 573
S.W.2d 807 (Tex. Crim. App. 1978); Currie v. State, 516 S.W.2d 684 (Tex. Crim. App. 1974);
Jackson v. State, 485 S.W.2d 553 (Tex. Crim. App. 1972); Gainous v. State, 436 S.W.2d 137 (Tex.

Crim. App. 1969).

                After exercising his right to examine the appellate record, appellant filed a written

response to counsel’s frivolous appeal brief. In this document, appellant draws the Court’s attention

to an incident that occurred during his trial attorney’s cross-examination of the complaining witness.

After the State objected that counsel was improperly inquiring into the witness’s prior sexual history,

the court called both attorneys to the bench. After excusing the jury, the court made it clear to

counsel that it considered the line of questioning to be improper. After permitting counsel to make

a record of the questions he wished to ask, the court sustained the State’s objections, the jury

returned, and trial resumed. The following day, counsel moved for a mistrial. In the motion, counsel

stated that the court had “glared and pointed at counsel in an angry manner in front of the jury” and

had “made demeaning comments to this counsel as the jury was filing out.” Counsel complained

that this “embarrassed this attorney to the point it had a chilling effect on this attorney’s ability to

effectively cross-examine the complaining witness.” The court overruled the motion, stating that

the facts contained in the motion were incorrect. The court further observed, “I doubt anybody

would think you were ever intimidated by a Court.”

                This incident was also discussed in the brief filed by appellant’s counsel on appeal.

We agree with appellate counsel that the record does not reflect error in the overruling of the motion

for mistrial. We also find no basis for concluding that trial counsel was ineffective in his handling

of the matter, as appellant now suggests.



                                                   2
              We have reviewed the record, counsel’s brief, and the pro se response. We find

nothing in the record that might arguably support the appeal. The judgment of conviction is

affirmed.




                                            __________________________________________

                                            W. Kenneth Law, Chief Justice

Before Chief Justice Law, Justices Patterson and Puryear

Affirmed

Filed: July 1, 2004

Do Not Publish




                                               3